         Case 6:20-cv-00889-ADA Document 26 Filed 02/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                    §
 BRAZOS LICENSING AND                           §     CIVIL ACTION 6:20-cv-00889-ADA
 DEVELOPMENT,                                   §     CIVIL ACTION 6:20-cv-00891-ADA
           Plaintiff,                           §     CIVIL ACTION 6:20-cv-00892-ADA
                                                §     CIVIL ACTION 6:20-cv-00893-ADA
                                                §     CIVIL ACTION 6:20-cv-00916-ADA
 v.                                             §     CIVIL ACTION 6:20-cv-00917-ADA
                                                §
                                                §
 HUAWEI TECHNOLOGIES CO.,                       §
 LTD. and HUAWEI                                §
 TECHNOLOGIES USA INC.,                         §
            Defendants.                         §

       WSOU INVESTMENTS, LLC’S NOTICE OF COMPLIANCE REGARDING
        DISCLOSURE OF PRELIMINARY INFRINGEMENT CONTENTIONS
TO THE HONORABLE COURT:

               Pursuant to the Court’s Version 3.2 of the Court’s Order Governing proceedings,

Plaintiff hereby notifies the Court Plaintiff has disclosed its preliminary infringement contentions

and other related documents on Defendants via electronic mail on February 5, 2021.
         Case 6:20-cv-00889-ADA Document 26 Filed 02/08/21 Page 2 of 2




DATED: February 8, 2021                     Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 8th day of February 2021.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund
